Name: Commission Regulation (EC) NoÃ 923/2007 of 1 August 2007 amending Regulation (EC) NoÃ 1623/2000 as regards certain deadlines for the distillation of the by-products of winemaking
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  agricultural activity;  distributive trades
 Date Published: nan

 2.8.2007 EN Official Journal of the European Union L 201/9 COMMISSION REGULATION (EC) No 923/2007 of 1 August 2007 amending Regulation (EC) No 1623/2000 as regards certain deadlines for the distillation of the by-products of winemaking THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Articles 45, 59 and 61 of Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2) set certain dates for the distillation of the by-products of winemaking. In view of the fact that there are few distilleries in some Member States, they are experiencing practical difficulties in completing distillation by the deadlines laid down. Those deadlines should therefore be extended. (2) Since the deadline for the delivery of by-products to distilleries provided for in the existing legislation is 15 July of the wine year in progress, this Regulation should apply from 15 July 2007. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1623/2000 is hereby amended as follows: 1. The fourth subparagraph of Article 45(1) is replaced by the following: As an exception to the first subparagraph, for the 2004/2005, 2005/2006 and 2006/2007 wine years the date referred to therein shall be postponed to 31 August of the following wine year.; 2. The third subparagraph of Article 59 is replaced by the following: As an exception to the first paragraph, for the 2004/2005, 2005/2006 and 2006/2007 wine years the date referred to therein shall be postponed to 15 September of the following wine year.; 3. The second subparagraph of Article 61(3) is replaced by the following: However, for the 2004/2005, 2005/2006 and 2006/2007 wine years the date referred to in the first subparagraph shall be postponed to 15 September of the following wine year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 15 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 897/2007(OJ L 196, 28.7.2007, p. 20).